Case 4:18-cv-00442-ALM-CMC Document 110-3 Filed 03/10/20 Page 1 of 3 PageID #: 5541




                              Exhibit 3
Case 4:18-cv-00442-ALM-CMC Document 110-3 Filed 03/10/20 Page 2 of 3 PageID #: 5542
     Case 3:20-mc-00005-K-BT Document 8 Filed 02/27/20 Page 1 of 2 PageID 65


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

   DAVID FOLKENFLIK; NATIONAL PUBLIC                 §
   RADIO, INC.; EDITH CHAPIN; LESLIE                 §
   COOK; and PALLAVI GOGOI                           §
                                                     §
          Movants,                                   §
   v.                                                §        Misc. Action No. 3:20-MC-005-N
                                                     §
   KIM SAMS                                          §
                                                     §
          Respondent.                                §


                                NOTICE OF APPEARANCE OF COUNSEL
                                          FOR KIM SAMS


          NOW COMES John E. Leslie (“Leslie”), Texas Bar No. 12231400 of John Leslie | PLLC,

   1805 West Park Row Drive, Suite C, Arlington, Texas 76013, (817) 505-1291, to appear as

   attorney of record for Respondent Kim Sams Leslie hereby requests notice and copies of all

   communications and other documents filed in this matter.

          Dated this 27th day of February 2020.

                                              Respectfully submitted,

                                              /s/ John E. Leslie
                                              John E. Leslie
                                              State Bar No. 12231400

                                              JOHN LESLIE | PLLC
                                              1805 West Park Row Drive, Suite C
                                              Arlington, Texas 76013
                                              (817) 505-1291 Phone
                                              (817) 505-1292 Fax
                                              arlingtonlaw@aol.com email

                                              ATTORNEYS FOR KIM SAMS




   Notice of Appearance for Kim Sams                                                    Page 1
Case 4:18-cv-00442-ALM-CMC Document 110-3 Filed 03/10/20 Page 3 of 3 PageID #: 5543
     Case 3:20-mc-00005-K-BT Document 8 Filed 02/27/20 Page 2 of 2 PageID 66


                                       CERTIFICATE OF SERVICE

          A true and correct copy of the foregoing Notice of Appearance was electronically
   submitted to the Clerk of the U.S. District Court for the Northern District of Texas, using the
   electronic case filing system and served on all other counsel of record via ecf/Pacer on February
   27, 2020.


                                               /s/ John E. Leslie
                                               John E. Leslie, certifying attorney




   Notice of Appearance for Kim Sams                                                        Page 2
